ON PETITION POR REHEARING.
SULLIVAN, J.
A petition for a rehearing has been filed by counsel for respondent, couched in such discourteous language as illy comports with the courtesy due courts of justice.
*612Regardless of the fact that counsel is “firmly of the opinion” that the court misunderstood the facts and1 erroneously construed certain provisions of the constitution and sections of our statute, on a re-examination of the matter, we are fully satisfied that we understood the facts and that our construction of the provisions of our constitution and statute was correct. No question has been raised by the petition that was not carefully considered in our former opinion, and we are satisfied1 that our decision, both as to the law and facts, was correct, and a rehearing is denied.
Counsel ought to learn that neither the language nor style employed in his petition will aid the court or further the interests of his client, and that in no way can they promote justice or increase or foster that confidence which ought always to exist between attorney and court. He ought also to have learned ere this that however learned and wise counsel may be, it is still the prerogative and indeed the duty of the court to exercise and act upon its own deliberate judgment, even though that judgment should lead it to differ from counsel.
The petition in this case is ordered stricken from the files.
Ailshie, Presiding J., and Woods, District Judge, concur.